Per Curiam.
Violation of an ordinance requiring the cleaning of sidewalks by abutting owners does not create a liability on the owner from injuries to a wayfarer. They are construed as creating a duty enforcible only by the municipality. (Restatement of the Law of Torts, § 288; City of Rochester v. Campbell, 123 N. Y. 405.)
The abutting owner has been said not to be liable for an injury resulting from a banana peel thrown on the sidewalk by a tenant (Frank v. Muller, 200 App. Div. 639), whereas a storekeeper was held liable where he created a similar condition (Ellis v. Friedlander, 198 App. Div, 57),
*538Here there was no proof that the owner or his agents created the condition. They were sought to be held merely for the failure to obey the ordinance requiring them to clean.
Judgment affirmed, with twenty-five dollars costs.
All concur; present, Hammer, Callahan and Shientag, JJ.